667 S.E.2d 647 (2008)
ROBINSON
v.
The STATE.
No. A08A1353.
Court of Appeals of Georgia.
September 2, 2008.
Theodore Johnson, for appellant.
Richard R. Read, Dist. Atty., Roberta A. Earnhardt, Asst. Dist. Atty., for appellee.
ADAMS, Judge.
Following a bench trial on stipulated facts, Timothy Robinson was convicted on one count of driving under the influence and one count of failure to maintain lane. In his only enumeration of error in this direct appeal of his criminal conviction, Robinson contends that he was not afforded the equal protection of the law because OCGA § 40-5-151 mandates that a commercial driver, such as Robinson, lose his license upon a conviction for driving under the influence, whereas a noncommercial driver is not so required. But Robinson's enumeration is only relevant to his license suspension by the Georgia Department of Driver Services and not his conviction for driving under the influence. Appeal of a license revocation is governed by OCGA § 40-5-66, which, with certain exceptions, requires an appeal to the superior court. See, e.g., Chancellor v. Dozier, 283 Ga. 259, 658 S.E.2d 592 (2008). Having presented no other argument, Robinson's criminal conviction is therefore affirmed.
Judgment affirmed.
SMITH, P.J., and MIKELL, J., concur.